Case 08-38121Document 29Filed in TXSB on 02/04/2009Page 1 of 8 Case 08-38121Document 28-4Filed in TXSB on 02/03/2009Page 1 of 2 IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION ENTERED 02/04/2009 IN RE: § CASE NO. 08-38121 § YAZOO PIPELINE CO., L.P., ET AL., § Chapter 11 § DEBTORS. § (Jointly Administered) INTERIM ORDER AUTHORIZING DEBTORS TO ENTER INTO DEBTOR-IN-POSSESSION FINANCING PURSUANT TO 11 U.S.C. §§ 364(c) This matter coming on to be heard on the Emergency Motion (I) for Order Authorizing
